DETAILED ACTION
This action is a response to the communication received on 2/9/2022. Examiner acknowledges the amendments made to claims 9, 17, 25, 33, 34, 36, and 38 and the addition of claim 39.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 25 and 36-38 are objected to because of the following informalities:
In claim 25, line 7, “exposing it” should be –exposing said photosensitizing material--.
In claim 25, line 9, “delivery agent;” should be –delivery agent; and --.
In claim 36, lines 3-4, “wherein photosensitizing agent” should be –wherein the photosensitizing material--.
In claim 37, line 1, “the photosensitizing agent” should be – the photosensitizing material--.
In claim 38, line 4, “wherein photosensitizing agent” should be –wherein the photosensitizing material--.
In claim 38, line 5, “agent; and” should be –agent;--.
In claim 38, line 9, “the photosensitizing agent” should be – the photosensitizing material--.
Appropriate correction is required.

Response to Arguments
Applicant’s amendments have not overcome all the previous 112 and have introduced new 112 rejections.
Applicant’s amendments have overcome the previously applied prior art.  
Applicant argues that claims 9, 33, 34, 36, and 38 are definite and that it is well known in the art what doses are therapeutically effective and what is not therapeutically effective. While this is true, the issue here is that the preceding claim or limitation requires the presence of the photosensitizing material and is countered by the “absence of the photosensitizing material” limitation, which is an attempt to broaden a limited claim. Removing the “absence of the photosensitizing material” and stating the ranges in Applicant’s arguments would be useful in overcoming the rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 25, 27-29, 31, and 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 33, 34, 36, and 38 are unclear due to the limitation “in absence of the photosensitizing material”.  This limitation makes the claim unclear because either the preceding claims or preceding limitations require the presence of the photosensitizing material.
It is recommended to replace the limitation with the dosage levels specified in claim 39 and delete the “in absence of the photosensitizing material” limitation.
Claims 35 and 37 inherits the deficiencies of claims 34 or 36 and are likewise rejected.
Claim 25 recites the limitation "the photosensitizing material" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 27-29, 31, and 33 inherit the deficiencies of claim 25 and are likewise rejected.
Claims 27-29, 31 and 33 refer to a device in claim 25. However, claim 25 is no longer a claim to a device.
Claim 33 recites the limitation "the photosensitizing agent material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the photosensitizing agent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites “a nucleus deliver agent” in line 4. It is not clear if this is a new instance or refers to the same nucleus delivery agent mentioned in line 3 of the claim. 

Allowable Subject Matter
Claims 1, 3-5, 7, 9, 17, and 39 are allowed.
Claims 9, 25, 27-29, 31, and 33-38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 1, the prior art of record does not teach or suggest a method, as claimed by Applicant, where the secondary products of ionizing radiation comprise Cherenkov light.
Claims 3-5, 7, 9, and 17 are dependent on allowed matter from claim 1 and are allowed.

In regards to claim 25, the prior art of record does not teach or suggest non-transitory computer readable media that contains instructions that cause a computing device to configure treatment parameters to activate photosensitizing material delivered to nuclei of tissue cells by exposing the photosensitizing material to secondary products of ionizing radiation generated when the ionizing radiation is directed at tissue, wherein the secondary products of the ionizing radiation comprise Cherenkov light, wherein the treatment parameters comprise doses of the ionizing radiation and doses of the Cherenkov light, wherein the photosensitizing material is targeted to the nuclei of the tissue cells using a nucleus delivery agent.
Claims 27-29, 31, and 33 are dependent on allowed matter from claim 25 and would be allowable once the 112 rejections are overcome.

In regards to claim 34, the prior art of record does not teach or suggest a method, as claimed by Applicant, where the activatgion of the photosensitizing material is exposed to Chrenkov light generated by ionizing radiation.
Claim 35 is dependent on allowable matter from claim 34 are allowed.

In regards to claim 36, the prior art of record does not teach or suggest a system, as claimed by Applicant, that includes a nucleus delivery agent that delivers photosensitizing material to nuclei of tissue cells and a processor that controls delivery of ionizing radiation to activate the photosensitizing material by exposing the tissue cells to Cherenkov light generated by the ionizing radiation. 
Claim 37 is dependent on allowed matter from claim 36 and are allowed. 

In regards to claim 38, the prior art of record does not teach or suggest a system, as claimed by Applicant, that includes a nucleus delivery agent that delivers photosensitizing material to nuclei of tissue cells;
an apparatus for ionizing radiation that activates the photosensitizing material by exposing the tissue cells to Cherenkov light generated by the ionizing radiation and
a control unit that controls delivery of the ionizing radiation at a dose that is not therapeutically active in the absence of the photosensitizing agent. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791        

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791